Case 3:20-cr-00180-MEM Document1 Filed 07/28/20 Page 1 of 21

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA a
No. 2:A0 CR 160

Vv.

BRIAN LARRY, and

JASON PANNONE, :
Defendants : FILED
SCRANTON
INDICTMENT
THE GRAND JURY CHARGES:

 

COUNT 1
Wire and Mail Fraud Conspiracy
18 U.S.C. § 1349

[. Background

At times material to the Indictment:

1. Corporation #1 was an automobile warranty company
located in Wilkes-Barre, Pennsylvania, within the Middle District of
Pennsylvania. Corporation #1 and its authorized dealers sold, among
other things, warranty insurance policies for used automobiles.

2. Defendant BRIAN LARRY was a claims adjuster and claims

manager for Corporation#1. BRIAN LARRY’s responsibilities

included reviewing and approving claims submitted on warranty

1
Case 3:20-cr-00180-MEM Document1 Filed 07/28/20 Page 2 of 21

insurance policies issued by Corporation #1, and arranging for
automobile inspectors to verify the necessity of automobile repair claims
submitted to Corporation #1.

3. - Village Motors (“Village”) was a business located in
Providence, Rhode Island. Village provided, among other things,

repair services for damaged automobiles.

4. Platinum Auto Services (“Platinum”) was a business located
in Providence, Rhode Island. Platinum provided, among other things,
automobile detailing services.

5. Ultra Auto Center (“Ultra”) was a business located in North
Attleboro, Massachusetts. Ultra provided, among other things,
automobile sales and repair services for damaged automobiles.

6. Defendant JASON PANNONE was an employee at Village,
the owner and operator of Platinum, and an employee at Ultra.

7. A Plus Collision Center LLC (‘A Plus”) was a business
located in Providence, Rhode Island. A Plus provided, among other

things, collision repair services for damaged automobiles.
Case 3:20-cr-00180-MEM Document1 Filed 07/28/20 Page 3 of 21

8. Matthew Gershkoff was an employee and service manager at
Village, a claims appraiser for A Plus, and an employee of various
automobile dealerships.

9. Corporation #2 was a business located in Dalton,
Pennsylvania, within the Middle District of Pennsylvania.

10. The warranty insurance policies sold by Corporation #1
permitted policyholders to obtain automobile repairs at automobile
repair businesses across the nation, including Village, Platinum, A
Plus, Ultra, and Corporation #2. Upon receiving and approving claims
for automobile repair services covered by Corporation #1’s warranty
insurance policies, Corporation #1 paid the automobile repair business
directly, by way of a credit card account maintained by Corporation #1
at a financial institution.

Il. Statutory Allegation

11. From on or about January 8, 2014 through on or about
October 2, 2018, in the Middle District of Pennsylvania, and elsewhere,
the defendants,

BRIAN LARRY and

_ 3
Case 3:20-cr-00180-MEM Document1 Filed 07/28/20 Page 4 of 21

JASON PANNONE,

knowingly and unlawfully combined, conspired, confederated and
agreed together and with other persons known and unknown to the
Grand Jury, to knowingly devise, and intend to devise, a scheme and
artifice to defraud Corporation #1, and to obtain money and property by
means of materially false and fraudulent pretenses, representations
and promises, and for the purpose of executing the scheme and artifice
to defraud, and attempting to do so, transmitted and caused to be
transmitted by means of wire communication in interstate commerce
writings, signs, signals, pictures and sounds, in violation of Title 18,
United States Code, Section 1343, and knowingly took and received
from an authorized depository for mail matter any matter or thing, in
violation of Title 18, United States Code, Section 1341.
Ill. Manner and Means

The conspiracy was accomplished, in part, by the following
manner and means:

12. BRIAN LARRY, JASON PANNONE, and their

coconspirators prepared and caused to be prepared invoices that stated

4
Case 3:20-cr-00180-MEM Document1 Filed 07/28/20 Page 5 of 21

falsely that Village, Platinum, A Plus, Ultra, and Corporation #2 would
perform certain automobile repair services listed in the invoices, for
policyholders of Corporation #1. BRIAN LARRY provided the
information about the policyholders of Corporation #1 necessary to
prepare the invoices, to JASON PANNONE and their coconspirators.

13. BRIAN LARRY, JASON PANNONE, and their
coconspirators prepared and caused to be prepared verification forms
that stated falsely that Village, Platinum, A Plus, Ultra, and
Corporation #2 had completed the automobile repair services listed in
the invoices, for policyholders of Corporation #1, when in fact
policyholders of Corporation #1 had not requested repair services from
Village, Platinum, A Plus, Ultra, and Corporation #2, and repair
services were not in fact performed.

14. BRIAN LARRY, JASON PANNONEH, and their
coconspirators, knowing that the invoices and verification forms
contained false representations, sent and caused to be sent the invoices
and verification forms to Corporation #1 by facsimile, across state lines

from Rhode Island to Pennsylvania, and from Massachusetts to |

5
Case 3:20-cr-00180-MEM Document 1. Filed 07/28/20 Page 6 of 21

Pennsylvania, to seek payment of the invoices pursuant to warranty
insurance policies issued by Corporation #1. The invoices and
verification forms bore the forged signatures of the policyholders of the
warranty insurance policies issued by Corporation #1.

15. BRIAN LARRY approved payment of the forged and
fraudulent invoices pursuant to warranty insurance policies issued by
Corporation #1, knowing that the policyholders of Corporation #1 had
not requested repair services from Village, Platinum, A Plus, Ultra, and
Corporation #2, knowing that no repair services were in fact performed
by Village, Platinum, A Plus, Ultra, and Corporation #2, and knowing
that the invoices and verification forms faxed to Corporation #1 from
Village, Platinum, A Plus, Ultra, and Corporation #2 contained false
representations and forged signatures.

16. BRIAN LARRY approved payment of the forged and
fraudulent invoices pursuant to warranty insurance policies issued by
Corporation #1, without arranging for automobile inspectors to verify

the necessity of those repair claims, to avoid detection of the scheme.
Case 3:20-cr-00180-MEM Document1 Filed 07/28/20 Page 7 of 21

17. BRIAN LARRY, JASON PANNONE, and their
coconspirators caused Corporation #1 to pay the false invoices by wires
from the credit card account maintained by Corporation #1 at a
financial institution, to accounts maintained by Village, Platinum, A
Plus, Ultra, and Corporation #2 at financial institutions.

18. Coconspirators of BRIAN LARRY withdrew, in cash, funds
paid by Corporation #1 to Village, A Plus, Platinum, and Ultra, in
satisfaction of the false invoices. The proceeds of the scheme to
defraud were divided between BRIAN LARRY, JASON PANNONE, and
their coconspirators.

19. Inexchange for approving payment of the forged and
fraudulent invoices pursuant to warranty insurance policies issued by
Corporation #1, BRIAN LARRY received cash kickbacks and other
things of value. Coconspirators mailed and caused to be mailed certain
cash kickbacks to BRIAN LARRY’s residence in the Middle District of
Pennsylvania.

20. Between on or about January 8, 2014 through on or about

October 2, 2018, BRIAN LARRY, JASON PANNONKH, and their

4
Case 3:20-cr-00180-MEM Document1 Filed 07/28/20 Page 8 of 21

coconspirators obtained in excess of $400,000 from Corporation #1,
through the scheme to defraud.

All in violation of Title 18, United States Code, Section 1349. ~
Case 3:20-cr-00180-MEM Document1 Filed 07/28/20 Page 9 of 21

THE GRAND JURY FURTHER CHARGES:
COUNT 2
Wire Fraud
18 U.S.C. § 1348
21. The factual allegations in paragraphs 1 through 10 and 12
through 20 are incorporated here.
22. On or about September 25, 2015, in the Middle District of
Pennsylvania and elsewhere, the defendant,
BRIAN LARRY,
having devised and intended to devise the above-described scheme and
artifice to defraud and to obtain money and property by means of
materially false and fraudulent pretenses, representations, and
promises, and for the purpose of executing the above-described scheme
and artifice to defraud, caused to be transmitted by means of wire
communication in interstate commerce certain writings, signs, signals,
pictures, and sounds; namely, a facsimile from Village to Company #1,

seeking payment of an invoice for $2,774.77.

In violation of Title 18, United States Code, Section 1343.
Case 3:20-cr-00180-MEM Document 1 Filed 07/28/20 Page 10 of 21

THE GRAND JURY FURTHER CHARGES:
COUNT 3
Aggravated Identify Theft
18 U.S.C. § 1028A
23. The factual allegations in paragraphs 1 through 10 and 12
through 20 are incorporated here.
24. On or about September 25, 2015, in the Middle District of
Pennsylvania, and elsewhere, the defendant,
BRIAN LARRY,
aiding and abetting others, knowingly transferred, possessed, and used,
without lawful authority, a means of identification of another person
during and in relation to a felony violation enumerated in Title 18,
United States Code, Section 1028A(c), namely wire fraud and wire and
mail fraud conspiracy, in violation of Title 18, United States Code,
Sections 1343 and 1349, knowing that the means of identification
belonged to another actual person known to the Grand Jury as D.R.

All in violation of Title 18, United States Code, Sections 2 and

1028A(a)(1).

10
Case 3:20-cr-00180-MEM Document1 Filed 07/28/20 Page 11 of 21

THE GRAND JURY FURTHER CHARGES:
COUNT 4
Wire Fraud
18 U.S.C. § 1848
25. The factual allegations in paragraphs 1 through 10 and 12
through 20 are incorporated here.
26. Onor about May 19, 2016, in the Middle District of

Pennsylvania and elsewhere, the defendants,

BRIAN LARRY and
JASON PANNONE,

having devised and intended to devise the above-described scheme and
artifice to defraud and to obtain money and property by means of
materially false and fraudulent pretenses, representations, and
promises, and for the purpose of executing the above-described scheme
and artifice to defraud, transmitted and caused to be transmitted by
means of wire communication in interstate commerce certain writings,
signs, signals, pictures, and sounds; namely, a facsimile from Platinum
to Company #1, seeking payment of an invoice for $3,027.

In violation of Title 18, United States Code, Section 1343.

ii
Case 3:20-cr-00180-MEM Document 1 Filed 07/28/20 Page 12 of 21

THE GRAND JURY FURTHER CHARGES:
COUNT 5

Aggravated Identify Theft
18 U.S.C. § 1028A

27. The factual allegations in paragraphs 1 through 10 and 12
through 20 are incorporated here.
28. Onor about May 19, 2016, in the Middle District of

Pennsylvania, and elsewhere, the defendants,

BRIAN LARRY and
JASON PANNONE,

aiding and abetting others and each other, knowingly transferred,
possessed, and used, without lawful authority, a means of identification
of another person during and in relation to a felony violation
enumerated in Title 18, United States Code, Section 1028A(c), namely
wire fraud and wire and mail fraud conspiracy, in violation of Title 18,
United States Code, Sections 1343 and 1349, knowing that the means of

identification belonged to another actual person known to the Grand

Jury as 5.M.

12
Case 3:20-cr-00180-MEM Document 1 Filed 07/28/20 Page 13 of 21

All in violation of Title 18, United States Code, Sections 2 and
1028A(a)(1).
THE GRAND JURY FURTHER CHARGES:
COUNT 6
Wire Fraud
18 U.S.C. § 1348
29. The factual allegations in paragraphs 1 through 10 and 12
through 20 are incorporated here.
30. On or about November 21, 2017, in the Middle District of
Pennsylvania and elsewhere, the defendant,
BRIAN LARRY, |
having devised and intended to devise the above-described scheme and
artifice to defraud and to obtain money and property by means of
materially false and fraudulent pretenses, representations, and
promises, and for the purpose of executing the above-described scheme
and artifice to defraud, caused to be transmitted by means of wire
communication in interstate commerce certain writings, signs, signals,

pictures, and sounds; namely, a facsimile from A Plus to Company #1,

seeking payment of an invoice for $1,900.

13
Case 3:20-cr-00180-MEM Document1 Filed 07/28/20 Page 14 of 21

In violation of Title 18, United States Code, Section 1348.
THE GRAND JURY FURTHER CHARGES:
COUNT 7
Aggravated Identify Theft
18 U.S.C. § 1028A
31. The factual allegations in paragraphs 1 through 10 and 12
through 20 are incorporated here.
32. Onor about November 21, 2017, in the Middle District of |
Pennsylvania, and elsewhere, the defendant,
BRIAN LARRY,
aiding and abetting others, knowingly transferred, possessed, and used,
without lawful authority, a means of identification of another person
during and in relation to a felony violation enumerated in Title 18,
United States Code, Section 1028A(c), namely wire fraud and wire and
mail fraud conspiracy, in violation of Title 18, United States Code,
Sections 1343 and 1349, knowing that the means of identification
belonged to another actual person known to the Grand Jury as L.S.

All in violation of Title 18, United States Code, Sections 2 and

1028A(a)(1).

14
Case 3:20-cr-00180-MEM Document 1 Filed 07/28/20 Page 15 of 21

THE GRAND JURY FURTHER CHARGES:
COUNT 8
Aggravated Identify Theft
18 U.S.C. § 1028A
33. The factual allegations in paragraphs 1 through 10 and 12
through 20 are incorporated here.
34. On or about December 14, 2017, in the Middle District of
Pennsylvania, and elsewhere, the defendant,
BRIAN LARRY,
aiding and abetting others, knowingly transferred, possessed, and used,
without lawful authority, a means of identification of another person
during and in relation to a felony violation enumerated in Title 18,
United States Code, Section 1028A(c), namely wire and mail fraud
conspiracy, in violation of Title 18, United States Code, Section 1349,
knowing that the means of identification belonged to another actual
person known to the Grand Jury as W.J.

All in violation of Title 18, United States Code, Sections 2 and

1028A(a)(1).

15
Case 3:20-cr-00180-MEM Document 1 Filed 07/28/20 Page 16 of 21

THE GRAND JURY FURTHER CHARGES:
COUNT 9
Wire Fraud
18 U.S.C. § 13848
35. The factual allegations in paragraphs 1 through 10 and 12
through 20 are incorporated here.
36. On or about October 2, 2018, in the Middle District of

Pennsylvania and elsewhere, the defendants,

BRIAN LARRY and
JASON PANNONE,

having devised and intended to devise the above-described scheme and
artifice to defraud and to obtain money and property by means of
materially false and fraudulent pretenses, representations, and
promises, and for the purpose of executing the above-described scheme
and artifice to defraud, transmitted and caused to be transmitted by
means of wire communication in interstate commerce certain writings,
signs, signals, pictures, and sounds; namely, a facsimile from Ultra to
Company #1, seeking payment of an invoice for $2,063.83.

In violation of Title 18, United States Code, Section 1343.

16
Case 3:20-cr-00180-MEM Document 1 Filed 07/28/20 Page 17 of 21

THE GRAND JURY FURTHER CHARGES:
COUNT 10
Aggravated Identify Theft
18 U.S.C. § 1028A
37. The factual allegations in paragraphs 1 through 10 and 12
through 20 are incorporated here.
38. On or about October 2, 2018, in the Middle District of

Pennsylvania, and elsewhere, the defendants,

BRIAN LARRY and
JASON PANNONE,

aiding and abetting others and each other, knowingly transferred,
possessed, and used, without lawful authority, a means of identification
of another person during and in relation to a felony violation
enumerated in Title 18, United States Code, Section 1028A(c), namely
wire fraud and wire and mail fraud conspiracy, in violation of Title 18,
United States Code, Sections 13438 and 1349, knowing that the means of

identification belonged to another actual person known to the Grand

Jury as W.S.

17
Case 3:20-cr-00180-MEM Document 1 Filed 07/28/20 Page 18 of 21

All in violation of Title 18, United States Code, Sections 2 and

1028A(a)(1).
THE GRAND JURY FURTHER CHARGES:
COUNTS 11 AND 12
Mail Fraud
18 U.S.C. § 1341

39. The factual allegations in paragraphs 1 through 10 and 12
through 20 are incorporated here.

40. From on or about January 8, 2014 through on or about
October 2, 2018, in the Middle District of Pennsylvania and elsewhere,
the defendant,

BRIAN LARRY,
with the intent to defraud, knowingly devised the above-described
scheme and artifice to defraud and to obtain money and property by
materially false and fraudulent pretenses, representations, and
promises, and for the purpose of executing and attempting to execute
the above-described scheme and artifice to defraud, knowingly took and

received from an authorized depository for mail the following matters,

with each being a separate count:

18
Case 3:20-cr-00180-MEM Document 1 Filed 07/28/20 Page 19 of 21

 

 

 

 

Count | Date of Sender Date of Recipient Description
Mailing Receipt

11 On or Matthew On or Brian Larry, U.S. Postal
about Gershkoff, Kast about Wilkes-Barre, Service
January | Providence, January | Pennsylvania Priority Mail
6, 2017 | Rhode Island 7, 2017 Express

12 On or Matthew On or Brian Larry, U.S. Postal
about Gershkoff, North | about Wilkes-Barre, Service
May 8, Providence, May 9, Pennsylvania Priority Mail
2017 Rhode Island 2017 Express

 

 

 

 

 

 

All in violation of Title 18, United States Code, Section 1341.

19

 
Case 3:20-cr-00180-MEM Document 1 Filed 07/28/20 Page 20 of 21

THE GRAND JURY FURTHER CHARGES:
COUNT 13

False Statement
18 U.S.C. § 1001

Al. The factual allegations in paragraphs 1 through 10 and 12
through 20 are incorporated here.

42. On or about April 9, 2019, in Lackawanna County, within in
the Middle District of Pennsylvania, the defendant,

BRIAN LARRY,

did willfully and knowingly make a materially false, fictitious, and
fraudulent statement and representation in a matter within the
jurisdiction of the executive branch of the Government of the United
States, by stating and representing to special agents of the Federal
Bureau of Investigation that BRIAN LARRY never received cash or
things of value from Matthew Gershkoff in exchange for approving
payment of invoices submitted by Matthew Gershkoff pursuant to
warranty insurance policies issued by Corporation #1.

43. The statements and representations were false because, as

BRIAN LARRY then and there knew, Matthew Gershkoff provided cash

20
Case 3:20-cr-00180-MEM Document 1 Filed 07/28/20 Page 21 of 21

 

 

and things of value to BRIAN LARRY in exchange for approving
payment of forged and fraudulent invoices submitted by Matthew
Gershkoff and other coconspirators pursuant to warranty insurance

policies issued by Corporation #1.

In violation of Title 18, United States Code, Section 1001(a)(2).

   
 

DAVID J. FREED
United States Attorney

i
PHILLIP J. CARABALLO
Assistant United States Attorney

A TRUE BILL

 

 

 

 

 

 

 

 

 

 

 

 

 

 
